Citation Nr: 9908647	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  



REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

The veteran contends, in essence, that the symptoms 
associated with his service-connected psychiatric disability 
are more disabling than currently evaluated.  In addition, 
the veteran maintains that his disability interferes with his 
employability.  

The veteran's representative, on behalf of the veteran, 
indicated in a statement dated in August 1996 that the 
veteran had been awarded Social Security Administration (SSA) 
disability benefits.  The representative indicated that he 
would forward the notice of the benefits upon receipt; 
however, that information has not been provided.  The Board 
notes that those records may be relative to the issues on 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should attempt to obtain a copy of the 
decision and the evidence upon which the award was based, if 
available.  

The evidence reflects that the veteran's most recent VA 
examination was conducted in October 1997.  At that time, 
subjective symptoms included distinct manic spells, severely 
reduced sleep, increased energy, grandiose thinking, and 
lability of affect.  It was noted that the veteran worked at 
a local pizza parlor for several years engaging in 
supervisory duties much of the time and that he was in a rock 
band which performed 2 or 3 times a month.  The veteran 
indicated that he considered himself a good employee in that 
he worked regularly and incurred few absences.  The examiner 
indicated that the veteran was taking Depakote, 500 
milligrams twice daily and medication for sleep.  The mental 
status examination revealed, in pertinent part, that the 
veteran was cooperative and that he did not exhibit any 
unremarkable eye contact or unusual mannerisms.  Rate of 
speech and associations were intact.  The veteran spoke in a 
mildly mumbling manner.  The examiner noted mild speech 
interactional difficulty.  Mood and affect were not 
remarkable, and mental contact revealed no evidence of 
disorder.  The veteran was not experiencing any 
hallucinations or ideas of reference.  His memory was 
reported to be good.  It was noted that the veteran appeared 
to be of normal intellectual level.  He demonstrated 
reasonably good insight and recognized the reality of his 
disorder and the need to take and maintain his medication.  
His judgment was intact.  The diagnoses included bipolar 
disorder, cyclic, improved with treatment.  The examiner 
indicated that the veteran appeared to be functioning well at 
the time of the examination and that he was working steady.  
A geographic adjustment factor of 70 was assigned.  

The Board notes that correspondences received subsequent to 
the October 1997 examination suggests that the veteran's 
disability may have increased in severity.  The veteran filed 
an application for increased compensation based on 
unemployability which was received by the RO in October 1997, 
a few days after the aforenoted October 1997 VA examination.  
Therein, the veteran indicated that he was no longer employed 
and that he left his former place of employment because of 
his disability.  In January 1998, the veteran's former 
employer indicated that the veteran voluntarily resigned, 
that the veteran had problems dealing with the pressures on 
the job within the last week, and that he failed to report to 
work in a timely manner within the last two weeks.  In a 
statement dated in February 1998, the veteran's 
representative indicated that the veteran desired a 
conservator/guardian because the veteran felt that he was 
unable to manage his own affairs due to his service-connected 
psychiatric disability.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the RO should contact the 
veteran and request that he provide 
information regarding the claimed award 
of SSA benefits, including the date of 
the award.  Then, the RO should obtain 
from SSA copies of its decision and the 
complete records upon which the decision 
was based, if appropriate.  

3. Thereafter, the RO should also arrange 
for a VA psychiatric examination of the 
veteran by a board certified psychiatrist 
who has not previously examined the 
veteran, if available, to determine the 
current severity of his service-connected 
psychiatric disability. The claims 
folders must and a copy of the Remand 
must be made available to the examiner 
for review.  The examiner should provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's service-
connected psychiatric disability, to 
include whether it renders the veteran 
unemployable.  To the extent possible, 
the manifestations of the veteran's 
service-connected psychiatric disability 
should be distinguished from those of any 
other disorder present.  If the 
psychiatric diagnosis changes, the 
examiner should also indicate whether the 
change in diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided. 

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Thereafter, the RO 
should undetake in further development 
and readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








